Citation Nr: 0928711	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  03-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana. 

In a January 2006 decision, the Board denied the Veteran's 
claim for service connection for PTSD.

In a June 2008 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for acquired 
psychiatric disorder other than PTSD 
(anxiety/depression/panic disorder/psychotic disorder).

The Veteran appealed the Board's January 2006 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Motion for Remand was filed by the Veteran, 
averring that remand was required as the Board failed to 
address his claims for service connection for anxiety and 
depression.  In a Memorandum Decision of February 2009, the 
Court vacated the Board's decision and remanded the matter, 
pursuant to its Memorandum Decision.  A copy of the Court's 
Memorandum Decision in this matter has been placed in the 
claims file. 

The issues of entitlement to service connection for 
depression and entitlement to service connection for an 
anxiety disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy and other stressors to support a 
diagnosis of PTSD have not been verified.

2. The Veteran does not have PTSD stemming from exposure to 
stressors in military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April 2008 letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The April 2008 letter also notified the Veteran that 
he could send VA information that pertained to his claim.  
The letter further provided general information as to how, in 
the event service connection is granted, VA assigns 
disability ratings and effective dates, as well as the type 
of evidence that impacts these determinations.  

After issuance of the April 2008 letter, and opportunity for 
the Veteran to respond, the June 2008 supplemental statement 
of the case (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the aforementioned notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, VA treatment 
records, and the report of an April 2001 VA examination.  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran, his 
family, and his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

Applicable Laws and Regulations

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty. 38 U.S.C.A. §§ 
1110, 1131.  "A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id.

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event. 
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Analysis

There is conflicting evidence as to whether the Veteran has a 
diagnosis of PTSD.  The April 2001 VA examiner concluded that 
there were insufficient symptom descriptions in order to make 
a diagnosis of PTSD.  However, treatment records from the 
Fort Harrison VA Medical Center (VAMC) in August 2005, 
February 2007 and August 2007 diagnosed the Veteran with 
PTSD.  Affording the Veteran the benefit of the doubt, the 
Board finds that the Veteran has been diagnosed with PTSD.  
That diagnosis notwithstanding, the Board finds that this 
claim must nonetheless fail because another essential 
criterion for establishing service connection for PTSD-
credible evidence that the claimed stressor actually 
occurred---has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat related, then 
a veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 
395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 
Vet. App. 283, 289-290 (1994). 

In a July 2000 stressor statement, the Veteran reported that 
while serving in Germany, he was injected with drugs while 
sleeping and left under a sun lamp where he suffered burns to 
his body.  The Veteran also reported that he was involved in 
multiple fights with other soldiers as he was harassed.  
Additionally, the Veteran stated that while in the service, 
he was informed that his 13 year old sister had died in an 
automobile accident which caused him great stress.

The Veteran's DD 214 reflects that his military occupational 
specialty (MOS) was a cook.

The above-referenced MOS is not specifically indicative of 
combat service; and there is otherwise no objective evidence 
in this regard.  Moreover, the Veteran's service treatment 
records do not suggest any combat-related wounds or other 
incidents of treatment reflecting combat.  In short, there is 
no evidence of record to suggest the Veteran's participation 
in combat with the enemy during service.  As objective 
evidence does not establish that the Veteran engaged in 
actual "combat with the enemy", VA is unable to accept the 
occurrence of any claimed stressor(s) relating to 
participation in and exposure to combat on the basis of the 
Veteran's assertions alone; rather, there must be objective 
evidence verifying the occurrence of the claimed stressor(s).  
See 38 C.F.R. § 3.304(f).

Initially, the Board observes that some of the Veteran's 
alleged stressors-such as enduring harassment and getting 
into fights-are general in description and involve events 
that would not be contained in a unit history or operational 
report.  Anecdotal experiences of this type simply cannot be 
verified independently.  See Cohen, 10 Vet. App. at 134 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented.").  

Moreover, of the stressors that appear to be capable of 
verification- being injected with drugs while sleeping and 
left under a sun lamp where he suffered burns to his body -
the current record simply does not corroborate the occurrence 
of the stressor.

As regards potentially verifiable in-service stressors, the 
Board notes that, 38 C.F.R. § 3.159(c)(2)(i) provides, "In 
the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records."  VA's Adjudication 
Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, 14(d) (Sept. 29, 2006), states that, "at a 
minimum, the veteran must provide the following: a stressor 
that can be documented, the location where the incident took 
place, the approximate date (within a two-month period) of 
the incident, and the unit of assignment at the time the 
stressful event occurred." 

The Veteran's service treatment records are entirely negative 
for any incident where the Veteran was injected with drugs 
while he slept or suffered burns.  The service treatment 
records show that the Veteran was admitted to the alcohol and 
drug abuse control program in November 1974.  However, there 
is no mention of him being injected for heroin or opiates 
while he slept nor is there any mention of him suffering 
burns.

Thus, the service treatment records were unable to verify the 
potentially verifiable stressors.  Thus, the occurrence of a 
claimed in-service stressor has not been established 
independently.  The Board also notes that no further effort 
in this regard is warranted.

The Board also notes that the Veteran also has not furnished 
any objective evidence that supports the occurrence of any 
claimed in-service stressor.  For example, the October 2005 
statement of the Veteran's sister, describing his behavior 
does not verify the occurrence of any claimed in-service 
event. 

Regarding the Veteran's stressor of learning that his younger 
sister died in an automobile accident, the Board notes that a 
stressor involves exposure to a traumatic event in which the 
person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 
(1997). 

While the Veteran claimed that he became emotionally 
distraught over his sister's death and the manner in which he 
learned about it, there is no evidence that he was present 
for an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
Veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the Veteran's 
current diagnosis of PTSD is based upon a corroborated 
stressor from service.  As such, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for PTSD, and the claim 
must be denied.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the Veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for PTSD is denied. 


REMAND

Regarding the Veteran's claims for entitlement to service 
connection for depression and entitlement to service 
connection for an anxiety disorder, VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).

In a letter dated July 2009, the Veteran's representative 
indicated that the Veteran was scheduled to see a private 
mental health physician, Dr. Lynn Johnson, in August 2009 
regarding the issue of service connection for his mental 
conditions.  

VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Records of this treatment may be pertinent to 
the claim on appeal.  Thus, attempts should be made to 
associate with the claims file treatment reports from this 
private doctor after the August 2009 examination. 

Also, the Board notes that under 38 C.F.R. § 3.159(c)(4), in 
a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:  (A) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  Given the evidence of record, the Board believes that 
a VA examination should be provided as well.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, which treated him for 
the issues remaining on appeal.  

After he has signed the appropriate 
releases, records should be obtained and 
associated with the claims folder.  All 
necessary steps to obtain any records of 
treatment pertinent to the claims on 
appeal from the August 2009 treatment of 
Dr. Lynn Johnson, should be taken.  The 
attempts to procure records should be 
documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be scheduled for a 
VA examination by a psychiatrist to 
identify the nature and etiology of all 
current psychiatric pathology. The claims 
folder should be made available to the 
examiner in conjunction with the 
examination. All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail. A comprehensive 
history of the Veteran's psychiatric 
condition should be obtained.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran has depression, an 
anxiety disorder or other chronic 
acquired psychiatric condition that had 
its onset in service or is otherwise 
related thereto. Reasons and bases for 
all conclusions should be set forth.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


